Name: Commission Regulation (EC) No 1466/1999 of 5 July 1999 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases and repealing Regulation (EC) No 1297/98
 Type: Regulation
 Subject Matter: agricultural policy;  prices;  animal product;  European construction
 Date Published: nan

 Avis juridique important|31999R1466Commission Regulation (EC) No 1466/1999 of 5 July 1999 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases and repealing Regulation (EC) No 1297/98 Official Journal L 170 , 06/07/1999 P. 0005 - 0006COMMISSION REGULATION (EC) No 1466/1999of 5 July 1999fixing the weighting coefficients to be used in calculating the Community market price for pig carcases and repealing Regulation (EC) No 1297/98THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat(1), as last amended by Regulation (EC) No 3290/94(2), and in particular Article 4(6) thereof,(1) Whereas the Community market price for pig carcases, as referred to in Article 4(2) of Regulation (EEC) No 2759/75, must be established by weighting the prices recorded in each Member State by coefficients expressing the relative size of the pig population of each Member State; whereas these coefficients should be determined on the basis of the number of pigs counted at the beginning of December each year in accordance with Council Directive 93/23/EEC of 1 June 1993 concerning surveys of pig production to be made by the Member States(3), as amended by Directive 97/77/EC(4);(2) Whereas, in view of the results of the census of December 1998 the weighting coefficients fixed by Commission Regulation (EC) No 1297/98(5) should be adjusted;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1The weighting coefficients referred to in Article 4(2) of Regulation (EEC) No 2759/75 shall be as specified in the Annex hereto.Article 2Regulation (EC) No 1297/98 is hereby repealed.Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 282, 1.11.1975, p. 1.(2) OJ L 349, 31.12.1994, p. 105.(3) OJ L 149, 21.6.1993, p. 1.(4) OJ L 10, 16.1.1998, p. 28.(5) OJ L 180, 24.6.1998, p. 3.ANNEXWeighting coefficients to be used in calculating the Community market price for pig carcases>TABLE>